Citation Nr: 1427741	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  13-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1953.  He died in March 2012.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of VA's Regional Office and Pension Management Center in St. Paul, Minnesota, which, in pertinent part, denied the appellant's claim for dependency and indemnity compensation (DIC).  The appellant timely appealed.  In November 2012, the case was transferred to the RO in Muskogee, Oklahoma.

In July 2013, the Board remanded the matter for additional development.  In addition to reviewing the deceased Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her representative when further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death, contending that the Veteran's duty as an engineman in the U.S. Coast Guard in Galveston, Texas, exposed him to pesticides and insecticides and lacquers and welding fumes-which led to the development of Parkinson's disease and resulted in his death.  At the time of the Veteran's death, service connection was not in effect for Parkinson's disease.  Service treatment records are negative for treatment of Parkinson's disease or associated symptoms.

A statement by the Veteran's treating physician in July 2007 indicates that the Veteran had numerous risk factors for Parkinsonism.  The physician noted that the Veteran had an extensive history of welding; that he had been exposed to lacquers; that he had exposure to pesticides; and that his mother had Parkinson's disease with dementia, but never received treatment.  Following a review of the Veteran's medical history and completion of a neurological examination, the physician opined that the Veteran's condition likely represented idiopathic Parkinson's disease.

Likewise, records in the claims file reflect that, prior to his death, the Veteran contended that his Parkinson's disease was the result of exposure to Agent Orange or other herbicides or chemicals in service.  See Veteran's claim received in June 2007.

Direct service connection is for consideration for claims based on alleged exposure to herbicide agents in locations other than Vietnam.  See 38 C.F.R. § 3.303(d).  Service connection for disability or death claimed as due to exposure to Agent Orange-or claimed as due to exposure to pesticides, insecticides, lacquers, and welding fumes-may be established by showing that a disorder resulting in disability or death is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.

In April 2014, records in the claims file reveal that the Department of Defense had provided VA with a listing of locations outside Vietnam and the Korean demilitarized zone, where tactical herbicides such as Agent Orange were used, tested, or stored.  The listing provided no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These activities are accomplished with "commercial herbicides" on all military bases worldwide, and do not fall under regulations governing tactical herbicides.  See 38 C.F.R. § 3.307(a)(6)(i).  Specifically, in regard to "chemical" exposure to lacquers or insecticides, VA has no scientific evidence associating such exposure with long-term health effects; and there are no presumptive diseases associated with such exposure.

Here, a question remains as to the likelihood that the Parkinson's disease that caused the Veteran's death is, in fact, causally linked to the Veteran's exposure as an engineman in the U.S. Coast Guard in Galveston, Texas, to pesticides and insecticides and lacquers and welding fumes, under the facts and circumstances of this particular case.

Where there is a reasonable possibility that a diagnosed condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the claimed disability, or the cause of the Veteran's death, is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Moreover, VA has obligated itself to take certain steps to verify that a Veteran was exposed to herbicides in locations other than Vietnam.  VA Adjudication Procedure Manual and Manual Rewrite (M21-1 MR).  See M21-1 MR, pt. IV, subpt. II, ch. 2, sec. C, para. 10(o). 

In April 2014, the AMC sent a verification request to the Joint Services Records Research Center (JSRRC), in an attempt to verify the Veteran's exposure to herbicides, pesticides, or other chemicals in active service while stationed at Galveston Lifeboat Station in Galveston, Texas. There is no indication in the claims file (physical or electronic) that any response from JSRRC to the April 2014 verification request has been received.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1). Thus, the Board concludes that this matter must be remanded to ensure compliance with the procedures set forth in the VA Adjudication Manual.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Send another inquiry to the JSRRC for verification of the Veteran's alleged exposure to herbicides, pesticides, or other chemicals in active service while stationed at Galveston Lifeboat Station in Galveston, Texas.  A copy of the response received from JSRRC should be associated with the Veteran's claims file (physical or electronic).

2.  Return the April 2014 medical opinion to the VA physician (or, if that physician is unavailable, a suitable substitute) for an addendum opinion as to:  Whether it is at least as likely as not (50 percent probability or more) that the cause of the Veteran's death-i.e., Parkinson's disease, had its clinical onset in service or is the result of the Veteran's in-service exposure to pesticides and insecticides (other than herbicides) and lacquers and welding fumes, or is otherwise related to his active duty as a fireman or engineman in the U.S. Coast Guard in Galveston, Texas.

The physician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the physician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If other causes are more likely, those should be noted. The physician's attention is directed to the July 2007 statement by the Veteran's treating physician. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file (physical or electronic) must be made available to the physician, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant and her representative until they are notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



